PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/746,200
Filing Date: 17 Jan 2020
Appellant(s): Joseph D. Osborne



__________________
Jeffrey J. Schwartz
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 6/27/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/29/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
 (2) Response to Argument
In regards to independent Claim 1 and independent Claim 15 filed on 8/23/2021, appellant argues that examiner makes no mention as to how the primary reference of  US Patent 6,837,447 to Clark (“Clark”) would be modified based on the disclosure of US PGPUB 2011/0253805 A1 to Lee (“Lee”) to render the claimed assembly obvious (Appellant’s Arguments: p: 14 Lines 2-3) and that examiner fails to explain how the structure of the suction hose 212 in Clark would be modified by the opening of conduit 34 of Lee in order to sealably connect the open end 217 of Clark to the product storage container 107 of Clark (Appellant’s Arguments: p: 14 Lines 6-8).
In response, it is noted that in the final rejection mailed 10/29/2021, examiner specifically mentions that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination (Claim 1) and product applicator (Claim 15) of Clark to use the product storage container, suction hose, and supply hose of Lee (Final Rejection: p: 7 Lines 10-12 and p: 12 Lines 1-3).  It is further noted that examiner did not state that the suction hose 212 of Clark would be modified to connect open end 217 of Clark to the product storage container 107 of Clark.  Rather, examiner notes that one of ordinary skill in the art would modify the combination of Clark by replacing the product storage container, suction hose, and supply hose of Clark (See Clark Annotated Fig. 3) with the product storage container, suction hose, and supply of Lee (See Lee Annotated Fig. 13, the suction hose extends into and is sealably attached to a wall of the product storage container), as doing so would yield the predictable result of allowing the product to be sucked precisely and completely as disclosed in Paragraph 0052 of Lee (Final Rejection: p: 7 Lines 12-13 and p: 12 Lines 2-3).  Examiner notes that making such a modification would result in the combination (Claim 1) and product applicator (Claim 15) of Clark in view of Lee having all of the limitations of the independent claim, including having the second open end of the suction hose sealably connected to a wall of the product storage container (See Lee Annotated Fig. 13).
Appellant further argues that modifying the suction and supply hoses of the claimed assembly as well as those of the prior art fundamentally changes the operation of the respective devices (Appellant’s Arguments: p 14 Lines 9-11).  Appellant further argues that by modifying the second open end 217 of the suction hose 212 of Clark to sealably connect to a wall of the product storage container, the examiner further changes the fundamental operation of this device (Appellant’s Arguments: p: 15 Lines 8-10) and that examiner fails to provide any explanation as to the operability of Clark in view of the proposed modification (Appellant’s Arguments: p: 15 Lines 11-20).  
In response, it is noted that examiner has not proposed modifying the suction hose 212 of Clark to sealably connect to a wall of the product storage container.  Examiner has instead stated that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Clark to replace the product storage container, suction hose, and supply hose of Clark with the product storage container, suction hose, and supply hose of Lee as explained above (Final Rejection: p: 7 Lines 10-12 and p: 12 Lines 1-3).  It is further noted that such a modification would allow the first end of the supply hose of Lee to communicate with the second open end of the suction hose of Lee (See Lee Annotated Fig. 13).  It is further noted that Lee discloses achieving a venturi effect since the suction of air current 61 that travels through the suction hose 34 draws product 20 through 80 of the supply hose (See Lee Annotated Fig. 13 and Paragraph 0049) and that the assembly of Clark modified by the product storage container, suction hose, and supply hose of Lee would function similar to the assembly of Clark without changing the fundamental operation of the assembly by optimally dispensing atomized liquid mixed with air (See Lee Annotated Fig. 13 and Paragraph 0052).

    PNG
    media_image2.png
    934
    1118
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    825
    874
    media_image3.png
    Greyscale

Appellant also argues that when independent Claim 1 recites “In combination with a portable air blower adapted for supplying a discharge airstream through an elongated blower tube, a product applicator secured to said air blower and comprising” it is a well-recognized and accepted form of claim drafting in “Jepson” claim format where the preamble admits as prior art the structure and operation of the portable air blower (Appellant’s Arguments: p: 16 Lines 3-8).  
In response, it is noted that independent of whether Claim 1 is drafted in Jepson format as described in MPEP 2129.III., Claim 1 is indefinite because based on Claim 1 Lines 1-3 stating “In combination with a portable air blower adapted for supplying a discharge airstream through an elongated blower tube, a product applicator secured to said air blower and comprising:” and Line 1 of dependent Claims 2-14 each stating “The combination according to”, it is not clear if only a product applicator is being positively recited as the claimed invention in Claim 1, or if a combination of a product applicator and a portable air blower are being positively recited as the claimed invention in Claim 1  (Final Rejection: p: 3 Lines 5-16).  Examiner further notes that Claims 2-14 each state “The combination”, however “a combination” is never introduced in Claim 1 from which Claims 2-14 depend. Therefore, the term “The combination” in Claims 2-14 lacks antecedent basis if Claim 1 is intended to be drawn to a combination, regardless of Claim 1 being drafted in Jepson format.    
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/KEVIN EDWARD SCHWARTZ/Examiner, Art Unit 3752                                                                                                                                                                                                        July 19, 2022

Conferees:
/ARTHUR O. HALL/Supervisory Patent Examiner, Art Unit 3752                                                                                                                                                                                                        
/NICHOLAS K WILTEY/
RQAS, OPQA                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.